        Case 2:18-cv-00667-JB-KRS Document 71 Filed 01/25/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


CARNELL HUNNICUTT, SR.,

                        Plaintiff,
                                                                     2:18-cv-667 JB/KRS
v.

DESTINEE MOORE; RAYMOND SMITH;
GEO CORP; M. VALERIANO;
STACEY BEAIRD; KATHERINE BRODIE;
P. VALDEZ; T. FOSTER; and GERMAN
FRANCO,

                        Defendants.


                ORDER SETTING TELEPHONIC STATUS CONFERENCE

       THIS MATTER is before the Court upon review of the record.

       It is HEREBY ORDERED that a status conference will be held by telephone on March 3,

2021 at 10:30 a.m. The conference will address setting a settlement conference in this case. The

parties shall call Judge Sweazea’s conference line (888) 398-2342 and enter code 8193818 to

join the proceedings.

       IT IS FURTHER ORDERED that the United States Marshal shall coordinate with the

appropriate personnel in the correctional facility in which Plaintiff is currently housed to allow

Plaintiff to appear telephonically (using the conference line, above) at this hearing. The hearing

is anticipated to last no longer than 30 minutes.




                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
